Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 1 of 19 PageID #: 152


                                                                              1


  1                        UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF NEW YORK
  2
      - - - - - - - - - - - - - - - X
  3
                                           :
  4    ROBERT DOYLE,                       : 18CV4439 (JBW)
                                           :
  5                 Plaintiff,             :
                                           :
  6                                        : United States Courthouse
              -against-                    : Brooklyn, New York
  7                                        :
                                           :
  8    DOUGLAS C. PALMER,                  : February 19, 2019
                                           : 10:30 a.m.
  9                 Defendant.             :
                                           :
 10                                        :
                                           :
 11
      - - - - - - - - - - - - - - - X
 12
                  TRANSCRIPT OF CIVIL CAUSE FOR MOTION HEARING
 13                  BEFORE THE HONORABLE JACK B. WEINSTEIN
                       UNITED STATES SENIOR DISTRICT JUDGE
 14

 15                           A P P E A R A N C E S:

 16   For the Plaintiff:         LAW OFFICE OF TODD C. BANK
                                    119-40 Union Turnpike, Fourth Floor
 17                                 Kew Gardens, New York 11415
                                 BY:TODD C. BANK, ESQ.
 18
      For the Defendant:         UNITED STATES ATTORNEY'S OFFICE/EDNY
 19                                 271a Cadman Plaza East
                                    Brooklyn, New York 11201
 20                              BY:MATTHEW J. MODAFFERI, ESQ.

 21

 22
      Court    Reporter:     SOPHIE NOLAN
 23                          225 Cadman Plaza East/Brooklyn, NY 11201
                             NolanEDNY@aol.com
 24   Proceedings    recorded by mechanical stenography, transcript
      produced by    Computer-Aided Transcription
 25



                                 SN     OCR       RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 2 of 19 PageID #: 153


                                       Proceedings                             2


  1                (In open court.)

  2                (The Hon. Jack B. Weinstein, presiding.)

  3                THE COURTROOM DEPUTY:        Civil cause for motion, Doyle

  4   v. Palmer.

  5                Counsel note your appearances, please.        For the

  6   plaintiff.

  7                MR. BANK:    Good morning.     Todd Bank for the

  8   plaintiff.

  9                THE COURTROOM DEPUTY:        For the defendant.

 10                MR. MODAFFERI:      Good morning, Your Honor.     Matthew

 11   Modafferi on behalf of Douglas Palmer in his official capacity

 12   as a clerk of this court.

 13                THE COURT:   It is your motion.

 14                MR. BANK:    Yes.

 15                THE COURT:   I will hear you.

 16                MR. BANK:    I don't know that I have anything to add

 17   to what's in the papers, but there's no local rule of this

 18   court that authorizes a judge to force a represented party to

 19   appear for oral argument.        Even if there were such a rule, and

 20   there is not, it would not be valid because the local rules

 21   and the judge's individual rules as well must be consistent

 22   with the Federal Rules of Civil Procedure and under those

 23   rules it's very clear that there's only one instance in which

 24   a judge can require a represented party to make a pretrial

 25   appearance and that's for a Rule 16 conference.



                                 SN       OCR        RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 3 of 19 PageID #: 154


                                       Proceedings                            3


  1               There's also the broader fact that under 28 USC

  2   1654, a party has a right, which Mr. Doyle has exercised, to

  3   hire an attorney.     A lot of people hire attorneys so that they

  4   don't have to go to court; so that they can continue to run

  5   their lives and have their attorney represent them.

  6               And, obviously, this hearing that's scheduled for

  7   tomorrow is obviously not a Rule 16 conference and there's not

  8   been any evidentiary hearings scheduled or anything like that

  9   and Mr. Doyle should not be required to appear.          That's

 10   probably why he hired me.

 11               MR. MODAFFERI:     Your Honor, we didn't formally

 12   oppose plaintiff's motion for reconsideration, but practically

 13   speaking this is a case where the plaintiff is seeking

 14   admission to the bar of this court without having to submit a

 15   character affidavit and also is trying to avoid having to come

 16   to court in response to Your Honor's order.          So, I believe

 17   that Your Honor's order that Mr. Doyle shall appear in person

 18   with counsel is proper.

 19               THE COURT:    Yes.    Well, there are references in

 20   Federal Rule of Civil Procedure 1 that they should be

 21   construed, administered and employed by the Court and the

 22   parties to secure a just, speedy and inexpensive determination

 23   of every action and proceeding.          That gives me little more

 24   power under the federal rules.

 25               MR. BANK:    Well, it arguably gives some power or as



                                SN       OCR         RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 4 of 19 PageID #: 155


                                     Proceedings                               4


  1   a guide to interpreting the federal rules, but there is no

  2   federal rule at issue here.       There is no federal rule that

  3   warrants a requirement that Mr. Doyle appear.          It's not even a

  4   question of interpreting the rules.

  5               If there were such a rule that arguably could be

  6   interpreted that would be one matter, but there isn't.           And

  7   Federal Rule 1 does not add to the rules.          It's not a

  8   substantive -- as much as a Federal Rule of Civil Procedure

  9   can be substantive -- it's not a substantive rule by itself.

 10   Again, just for example, if the Court were to say that under

 11   Rule 16 Mr. Doyle could be required to appear tomorrow, we

 12   could debate whether that's rally a fair interpretation of

 13   Rule 16, which I trust we would agree that there isn't.            I'm

 14   just using it as an example.

 15               There is no other rule that even arguably authorizes

 16   the Court to require a represented party to make a Pretrial

 17   appearance; only Rule 16, which we're not dealing with here.

 18               THE COURT:    And Rule 16 as it implies has the power

 19   to consider settlement, but --

 20               MR. BANK:    If a Rule 16 conference has been

 21   scheduled, yes, but it's not been scheduled for tomorrow and,

 22   again, as a more practical matter this is not a personal

 23   injury claim where I'm demanding 20,000 for my client and

 24   they're offering such and such.         It's not a settleable type of

 25   case.   Is the Government going to say we'll take half an



                                SN      OCR        RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 5 of 19 PageID #: 156


                                      Proceedings                             5


  1   affidavit, for example?        Of course not.

  2               THE COURT:    And of course there is the general power

  3   of a court to protect itself against frivolous suits and suits

  4   for an unacceptable reason, such to harass.

  5               MR. BANK:    I hope you're not suggesting that this is

  6   a case like that.

  7               THE COURT:    I am not saying that it is.

  8               MR. BANK:    We did a very extensive, well-reasoned,

  9   thorough brief which I will note, by the way, that in the

 10   Government's reply -- the Government's reply contains nothing

 11   but a reiteration of their original position and completely

 12   misstating our position.       I'd be happy to draw up a document,

 13   a supplemental brief or letter, to show the Court that the

 14   Government was, to say dishonest would be a nice way to put

 15   it, but the reply simply completely misstates the facts and

 16   the law involved in this case.       And, with all due respect to

 17   the Government, there's only one side here who discussed the

 18   law in a very forthright, honest fashion and that's

 19   Mr. Doyle's side.     I would be happy to brief that in more

 20   detail than I have just now.

 21               THE COURT:    Now, Mr. Doyle is saying that you

 22   represent him, that he sought you out to represent him; is

 23   that correct?

 24               MR. BANK:    I do represent him, yes.      I'm not going

 25   to discuss attorney/client privileged matters.          I am



                                SN       OCR        RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 6 of 19 PageID #: 157


                                       Proceedings                              6


  1   authorized to represent him and I've been properly retained to

  2   do so.   He's fully aware that I'm in court today representing

  3   him.   There's nothing untoward in the manner by which I became

  4   his attorney here.       I just don't want to divulge any or

  5   suggest anything that could be privileged.           That's his

  6   privilege, not mine.

  7                THE COURT:    Is he admitted in other courts?

  8                MR. BANK:    Yes.    As we stated in the complaint and

  9   reiterated in the brief, he meets all the qualifications for

 10   admission to this court.         The only issue is the affidavit

 11   requirement that we're challenging.         That's it.

 12                THE COURT:    And he came to you and asked you to

 13   represent him on this issue?

 14                MR. BANK:    He retained my services.       I'm not trying

 15   to be cagey, but I'm not going to recount some conversation

 16   that we had because I don't want to violate my client's

 17   privilege.    I just won't do that.       I will say that under all

 18   applicable law and ethical standards, I've been properly

 19   retained.

 20                THE COURT:    He is not a member of your office?

 21                MR. BANK:    He's worked with me on a quasi basis over

 22   the years.    He's not an employee of mine.

 23                THE COURT:    When you say "over the years," plural?

 24                MR. BANK:    Yes, we've worked together.

 25                THE COURT:    So you have known him for a long time.



                                 SN       OCR        RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 7 of 19 PageID #: 158


                                     Proceedings                              7


  1               MR. BANK:    I have known him for a long time.

  2               THE COURT:    Well, I do not understand why the case

  3   is brought.    I am puzzled by it.      You have retained him over a

  4   course of years.     You certainly would meet the requirement of

  5   the local rule.

  6               MR. BANK:    You mean for me to be the sponsor?

  7               THE COURT:    That is right.

  8               MR. BANK:    Well, we addressed that in the brief and

  9   I guess the main argument would be that as to whether I would

 10   actually be willing to be his sponsor and as to whether

 11   Mr. Doyle would be willing to have me be his sponsor, that

 12   can't be decided based on the face of the complaint.           That's a

 13   discovery issue.     There are a couple of other issues tied in

 14   with the very complaint we brought here which is that

 15   Mr. Doyle and I would have to agree on what it would take for

 16   me to be able to properly assess his character.

 17               The complaint doesn't indicate that we've agreed

 18   upon that, number one, and number two, and I think this is

 19   something the court would be concerned about if I were to be

 20   the sponsor; I've represented Mr. Doyle not just in this case,

 21   of course, but in others.       I ask somewhat rhetorically,

 22   wouldn't I be suspected of having a bias?          What if -- just for

 23   example, what if I thought Mr. Doyle was of very poor

 24   character and should not be a member of this bar -- just for

 25   example.    Do I want to say that in a statement that could be



                                SN      OCR        RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 8 of 19 PageID #: 159


                                      Proceedings                             8


  1   made public, or even if it isn't, and have my client possibly

  2   and very likely decide he doesn't want to avail himself of my

  3   services anymore?

  4                I'm amazed that the court would even allow -- I

  5   don't mean Your Honor, I mean the court in general would even

  6   allow someone in my situation to be the sponsor.          I have a

  7   clear conflict of interest.       I've represented Mr. Doyle over a

  8   number of years in a number of cases.          Obviously, if I were to

  9   write that Mr. Doyle was of very poor character, and I only

 10   say that by way of example, do I really expect Mr. Doyle to

 11   continue to retain me?      No.

 12                THE COURT:   He would not use you as a character

 13   reference, if that situation required.          You are a member of

 14   our bar.     I would assume that people that assist you in your

 15   work, as you suggest, would be of reasonably good character.

 16                MR. BANK:    That might well be, but that's not a

 17   guarantee.    I might, for example, say -- I might think that

 18   Mr. Doyle is of sufficient character to assist me in whatever

 19   way he has, but not of sufficient character to be a member of

 20   the bar.     But my only point is even if I submitted a glowing

 21   sponsor affidavit, given my relationship with him,

 22   attorney/client, why would this court assume that that's a

 23   proper thing for me to do?

 24                Of course it gives the appearance of impropriety.

 25   This lawyer has a motive to be sure that he always speaks



                                 SN     OCR         RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 9 of 19 PageID #: 160


                                     Proceedings                              9


  1   positively about his client or if I were to do say that

  2   Mr. Doyle was a poor character, of course --

  3               THE COURT:    Well, you wouldn't.      He wouldn't use you

  4   as a character reference.

  5               MR. BANK:    Not necessarily.     He doesn't know what

  6   I'm going to say ahead of time.

  7               THE COURT:    Of course he does.

  8               MR. BANK:    Not necessarily.     Again, that's why I

  9   think there is a larger problem which is that --

 10               THE COURT:    That is why I do not understand the

 11   nature of the case and why it is brought.          If you have had a

 12   long relationship with him, I assume you would speak for him

 13   in court.

 14               MR. BANK:    Whether I am qualified or not to do so,

 15   again -- first of all, Mr. Doyle is not obligated to choose me

 16   specifically to be his sponsor.         He might have that right in

 17   terms of I meet that qualifications; I've known him for at

 18   least a year and so forth.       For my part, I'm not obligated to

 19   be his sponsor.     I'm not obligated to be his sponsor.        Maybe I

 20   don't want to be.     I'm not saying that's the case.        What I'm

 21   saying is that all of these speculations should not be decided

 22   now on the face of the complaint.         Only discovery can show

 23   that.   And if in discovery Mr. Doyle were to say, oh, I'm

 24   willing to have Mr. Bank say whatever he wants in an affidavit

 25   and I say I'm wiling to do that, that's a different story.



                                SN      OCR        RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 10 of 19 PageID #: 161


                                     Proceedings                               10


  1    That's not the case right now.       That can't be assumed.      That

  2    is why we have discovery.

  3               THE COURT:    You wouldn't support the position that

  4    he is a person of good character?

  5               MR. BANK:    How do you know that?      That is my point.

  6    How is that known?

  7               THE COURT:    Why would you be so stupid as to --

  8               MR. BANK:    You just answered my question.       It would

  9    be stupid because I would take the risk of losing a valued

 10    client.   I would think that the Clerk, knowing of our

 11    relationship, wouldn't even accept an affidavit from me.

 12    Again, he might.     I don't know what the inner workings there

 13    are.   I think it would be odd and really expose, to be blunt

 14    if I may, I think it would really expose this requirement for

 15    the farce that most lawyers treat it as.

 16               When I have a clear conflict of interest, a clear,

 17    indisputable conflict of interest and now I'm going to give a

 18    glowing evaluation of Mr. Doyle and the Court is going to

 19    accept that from me?     I think that speaks very poorly of the

 20    system.   I think it should be somebody who doesn't have a

 21    conflict of interest.

 22               THE COURT:    Such an affidavit would be accepted by

 23    the Court, of course.

 24               MR. BANK:    I think it shouldn't be.

 25               THE COURT:    How long has he been in practice?



                                SN       OCR       RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 11 of 19 PageID #: 162


                                     Proceedings                             11


  1               MR. BANK:    Roughly a decade.     I can't give an exact

  2    date, but roughly that.

  3               THE COURT:    Do you know in what court?

  4               MR. BANK:    He's admitted in the State of New York,

  5    in the state court here.      I'm not sure if there are -- there

  6    might have been another admission or two that he's no longer

  7    admitted, not due to any discipline.        He just might not have

  8    kept up with the admission duties.        I believe -- he is

  9    admitted in this court -- in the state court here.          I'm sorry.

 10               THE COURT:    He went to what school?

 11               MR. BANK:    Vanderbilt.

 12               THE COURT:    It seems to suggest such frivolity.

 13               MR. BANK:    I don't know why.     Only because I might

 14    be able to be a sponsor?

 15               THE COURT:    Only because it's inconceivable that you

 16    would not -- where does he reside?

 17               MR. BANK:    In New Jersey.

 18               THE COURT:    And he's admitted in New York State

 19    court?

 20               MR. BANK:    New York State, yes.      Like we said,

 21    Judge, he meets all the qualifications for admission.           The

 22    only issue here is the affidavit requirement, but it seems

 23    that the only -- so far anyway, the only concerns that the

 24    Court seems to be focused on are concerns about whether --

 25    about me being the sponsor.      And, again, maybe I'm not willing



                                SN       OCR       RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 12 of 19 PageID #: 163


                                        Proceedings                          12


  1    to be the sponsor.       Maybe he doesn't want me to be the

  2    sponsor.

  3                 THE COURT:    Excuse me.     I am not saying that you

  4    need to be the sponsor.         I am concerned about the frivolity of

  5    a suit of this kind where the person has been admitted for ten

  6    years and has, I assume, worked with New York attorneys, you

  7    for one, for example.

  8                 MR. BANK:    Well, he's worked with me.     I don't know

  9    of any other employment that he's had or anyone else that he

 10    knows well enough where he can in good faith say to somebody,

 11    you're a member of the bar and you know me well enough for a

 12    year to assess my character.         Again, from my personal

 13    experience, I've been admitted to courts including the Second

 14    Circuit where at the time I didn't know anybody who was

 15    admitted to the Second Circuit and I have documentation, of

 16    course, and if I recall correctly, which I'm quite sure I do,

 17    that I called the Clerk's office and I told them just what I

 18    told Your Honor.     And I was able to either fill out another

 19    form or explain that I didn't know anybody and they made an

 20    exception.    Other courts don't make exceptions.

 21                 So the idea that this case, leaving aside the merits

 22    of it, is frivolous; that Mr. Doyle must know X number of

 23    people who could sponsor him, that's all speculation.           If

 24    discovery showed that and --

 25                 THE COURT:    I do not want to get into discovery.



                                  SN       OCR        RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 13 of 19 PageID #: 164


                                     Proceedings                               13


  1    That is what Rule 16 is in part designed to prevent,

  2    unnecessary discovery.

  3               MR. BANK:    Right.

  4               THE COURT:    And the Supreme Court has been very

  5    clear that it wants us to bring a reasonable position.           What I

  6    am curious about is why this suit is being brought and the

  7    U.S. Attorney is put to the expense of defending this?

  8               MR. BANK:    I would have to ask, what about the case

  9    is frivolous?    I don't see any frivolousness in the complaint

 10    in this case, but I'll be happy to address any concerns.

 11               THE COURT:    It seems to be frivolous because I

 12    cannot conceive of a young person being in this position.           I

 13    thought he must be younger than he apparently is.          How old is

 14    he?

 15               MR. BANK:    He went to law school -- he didn't go to

 16    law school right out of college.        He's middle-aged.

 17    Regardless, from my own experience, I had to get admitted to

 18    the Second Circuit without the sponsor affidavit.          I didn't

 19    know anybody who was admitted, even though I had been

 20    practicing for a number of years.        Again, he's worked with me

 21    over the years.    It's all speculation.      It's completely

 22    unknown and the complaint doesn't indicate that he knows

 23    certain people who would sponsor him and even if he does, like

 24    we say in the complaint, for Mr. Doyle to act in good faith

 25    and the sponsor to act in good faith, they would have to agree



                                SN       OCR       RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 14 of 19 PageID #: 165


                                     Proceedings                             14


  1    on what things are necessary and we talk about that and one of

  2    the issues that is part of the case is you and I, for example,

  3    may have a very different notion of what makes somebody's

  4    character good.

  5                 Mr. Doyle believes, and I think it's his right to

  6    believe; after all the affidavit requirement doesn't give any

  7    guidance whatsoever, that he has a right to believe that his

  8    political views and philosophical views and so forth are

  9    relevant and a sponsor would have the right to be relevant.            I

 10    don't think there's any question that on numerous social and

 11    political issues there are people who would say, you voted for

 12    so-and-so or you believe in this or you don't believe in that,

 13    you're a bad person.     I'm not saying I take a position like

 14    that or don't take a position like that, but lots of people

 15    do.   And Mr. Doyle is entitled, given that there's no guidance

 16    at all in the affidavit requirement, he's entitled to take

 17    that view.    It's not unreasonable.

 18                 There are a lot of people who say if you voted for

 19    so-and-so, you're a horrible person.        If you didn't vote for

 20    so-and-so you're a bad person.       He's allowed -- given the

 21    total silence and the total lack of guidance in the affidavit

 22    requirement, he's forced to fill in that vacuum.          He has no

 23    other option.    So in his view he would not be able to comply

 24    in good faith with the affidavit requirement if he were not to

 25    reveal a lot of personal information, personal viewpoints,



                                SN       OCR       RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 15 of 19 PageID #: 166


                                      Proceedings                            15


  1    experiences.    To really and truly know of someone's character

  2    takes an awful lot.     As well as I might know him, I don't

  3    follow him around 24 hours a day.         Maybe he did something last

  4    week that would make me have a very different view of his

  5    character, good or bad.       I don't know that.    And how can I

  6    assess someone's character without knowing an awful lot more

  7    than I do?    Even parents and children don't properly assess

  8    their character.     They don't know everything.

  9                 Again, he has the right to have that view; that in

 10    order to act in good faith with respect to the sponsor

 11    affidavit that he would have to disclose to the sponsor a lot

 12    more than just, okay, I have no criminal background record, I

 13    went to Vanderbilt, I graduated number such-and-such in my

 14    class and things of that sort of vague nature.          That might be,

 15    and I think I would argue, that that ought to be all the

 16    sponsor application requires because it means nothing.           He has

 17    to fill it in a vacuum and he's done it in an honest,

 18    good-faith way.

 19                 And he's -- the irony is I think with due respect to

 20    the system, he's actually taken the requirement seriously when

 21    I think most lawyers take it like a farce.         I'll -- I don't

 22    think it's taken seriously by most.         I really don't.    I'll

 23    find a buddy of mine to sponsor me.         He'll say that I'm a good

 24    guy; or I barely even know him.         I met him a couple of times.

 25    He's a friend of a friend.       He'll sponsor me.    Mr. Doyle is



                                SN       OCR        RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 16 of 19 PageID #: 167


                                      Proceedings                             16


  1    not taking that point of view.       He's taking it seriously.

  2               THE COURT:    Do you want to respond in any way?

  3               MR. MODAFFERI:      Your Honor, just very briefly

  4    because, you know, the United States has an obligation to

  5    avoid unnecessary litigation and we're here to decide whether

  6    plaintiff has to appear tomorrow.       With everyone here in the

  7    courtroom, if he agrees that Mr. Bank can be his sponsor and

  8    Mr. Bank agrees that he would be his sponsor, the case is then

  9    moot because the relief that plaintiff is seeking is to be

 10    admitted to the bar.     And, so, I think that that would be a

 11    good first step in -- putting aside whether the Court has

 12    jurisdiction and putting aside the merits of the case, I think

 13    that the plaintiff should appear tomorrow because there's a

 14    likelihood that the case would become moot to the extent that

 15    he agrees that Mr. Bank could be his sponsor.

 16               MR. BANK:    We're not going to agree to that.        I'm

 17    not going to divulge any attorney/client privilege.          Obviously

 18    if Mr. Doyle wanted me -- if he was willing to have me sponsor

 19    him and if I were willing to do so and we could agree on all

 20    the parameters that would need to be met; i.e., what I would

 21    have to know that I might not already know and such, we would

 22    have done that already.       Again, there's nothing in the

 23    complaint that even suggests that there's some sort of issue.

 24    Obviously, Mr. Doyle and I know of our relationship.           We're

 25    not going to learn anything today or tomorrow that we didn't



                                SN       OCR        RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 17 of 19 PageID #: 168


                                      Proceedings                                17


  1    know about our relationship -- that we don't know now.           So

  2    that suggestion, I respect it, but it just doesn't solve

  3    anything.

  4                THE COURT:   The Court, having heard the plaintiff's

  5    motion, denies the argument further than that which we have

  6    already had and reinstates, reasserts and confirms its order

  7    requiring the plaintiff to be present in court tomorrow when

  8    motions will be heard with respect to this case.

  9                MR. BANK:    May I ask, as I did in the motion, what

 10    is the basis of the Court's ruling that he has to appear?

 11    Where is the authority?

 12                THE COURT:   I believe I have indicated that Rule 1

 13    and Rule 16 and the general authority of the Court to protect

 14    itself against frivolous suits gives sufficient authority.

 15                MR. BANK:    Then I would ask a couple of questions

 16    which is --

 17                THE COURT:   I do not care to be cross-examined.

 18                MR. BANK:    No.   With all due respect, I take --

 19                THE COURT:   Excuse me.

 20                MR. BANK:    -- exception to the ruling.      I don't

 21    think it's an honest ruling.       There's nothing in Rule 1.         I

 22    explained that and the Court --

 23                THE COURT:   Excuse me.

 24                MR. BANK:    Go ahead.

 25                THE COURT:   I have given you time to assert your



                                 SN      OCR        RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 18 of 19 PageID #: 169


                                     Proceedings                             18


  1    position and I have denied what is apparently a motion to

  2    avoid bringing your client in to court.

  3               MR. BANK:    Right, but it seems -- with all due

  4    respect, it seems to me that the Court is ruling by fiat and

  5    not by law.    Rule 1 has nothing to do with it.        Again, it's --

  6               THE COURT:    Excuse me.     I have a calendar.     I do

  7    not care to hear further argument.

  8               MR. BANK:    That's fine.     On a practical purpose --

  9    for practical purposes, the only -- Mr. Doyle, he can call in.

 10    He cannot appear tomorrow.      He can call in at 10:30.

 11               THE COURT:    No, I want to see him.

 12               MR. BANK:    He will not be able to be here tomorrow.

 13               THE COURT:    When can he appear?

 14               MR. BANK:    I don't know.     He's on disability.     So we

 15    can adjourn it and hopefully he --

 16               THE COURT:    What is his --

 17               MR. BANK:    He has a disability.

 18               THE COURT:    Physical?

 19               MR. BANK:    Physical disability.      We can adjourn it

 20    for, I would say, at least two weeks with the hope that he

 21    would be able to appear, but I cannot -- because he cannot

 22    guarantee it, Your Honor, obviously I cannot either.

 23               THE COURT:    What date do you wish?

 24               MR. BANK:    I would say 30 days, three or four weeks

 25    would be fine.



                                SN       OCR       RPR
Case 1:18-cv-04439-JBW-CLP Document 39 Filed 03/08/19 Page 19 of 19 PageID #: 170


                                     Proceedings                             19


  1               THE COURT:    All right.     Give him a date.

  2               MR. BANK:    And I would also request, consistent with

  3    what we said in our conclusion of the motion, that the Court

  4    issue a written order explaining the basis or bases of his

  5    ruling today, as well as the initial ruling.          I think the

  6    ruing is by fiat and not by law.

  7               THE COURT:    The motion is denied.

  8               THE COURTROOM DEPUTY:        March 18th.

  9               THE COURT:    March 18th at 10:30 a.m.

 10               MR. BANK:    Thank you.

 11               MR. MODAFFERI:     Thank you, Your Honor.

 12               THE COURT:    Thank you.     Will the parties share in

 13    the cost of this transcript?

 14               MR. BANK:    I would like the transcript and so we can

 15    talk about that.

 16               MR. MODAFFERI:     I need to seek approval, but I don't

 17    see a problem.     Daily transcript.     Thank you.

 18

 19                            (Matter adjourned.)

 20

 21                                  - ooOoo -

 22

 23

 24

 25



                                SN       OCR       RPR
